      Case 1:20-cv-09832-PGG-JLC Document 14 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMILCAR ROMEO PEREZ, FIDEL AVILA
 PEREZ, and LUIS EDUARDO GUARCAZ
 CHILEL, individually and on behalf of others
 similarly situated,
                                                                     ORDER
                            Plaintiffs,
                                                            20 Civ. 9832 (PGG) (JLC)
                -against-

 THIRD AVENUE FOOD CORP. (D/B/A
 TIVOLI CAFE), GUS KASSIMIS; and
 JAIME DOE A/K/A JIMMY,

                            Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on November 23, 2020. (Cmplt. (Dkt. No. 1)) On

November 25, 2020, this case was referred to Magistrate Judge James L. Cott for general pretrial

supervision. (Dkt. No. 10) On December 3, 2020, Plaintiffs filed an affidavit of service with

respect to Defendant Third Avenue Food Corp. (Dkt. No. 11) On January 25, 2021, Plaintiffs

filed affidavits of service with respect to Defendants Gus Kassimis and Jaime Doe. (Dkt. Nos.

12, 13) To date, no answer has been filed and no appearance has been entered for Defendants.

               Accordingly, Plaintiffs will move for a default judgment by March 24, 2021 in

accordance with Rule VIII of this Court’s individual rules of practice, which are available on the

Court’s website. If Plaintiffs do not move for a default judgment by March 24, 2021, this case

will be dismissed for failure to prosecute.

Dated: New York, New York
       March 10, 2021
